Citation Nr: 0922912	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  05-34 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for degenerative joint disease, chronic tendonitis of 
the right shoulder, status post surgical reconstruction. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The Veteran served on active duty from November 1973 to 
November 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston- Salem, North Carolina, which in part granted service 
connection and a 20 percent disability rating for status post 
right shoulder reconstructive surgery, effective from 
December 1, 2003.  The Veteran appealed as to the initial 
rating assignment.`

At that time the RO defined the veteran's service-connected 
right shoulder disability as status post reconstructive 
surgery of the right shoulder.  Most recently, however, as 
reflected in a February 2009 VA examination report, the 
Veteran's service-connected right shoulder disability has 
been diagnosed as degenerative joint disease, chronic 
tendonitis of the right shoulder, status post surgical 
reconstruction.  The Board finds this diagnosis to be a 
better definition of the Veteran's service-connected 
disability because it defines the medical condition rather 
than merely indicating surgery has been conducted on the 
right shoulder.

During the course of the appeal, the veteran changed his 
address of residence from North Carolina to Alabama.  
Accordingly, in August 2006 his claims file was transferred 
to the custody of the Montgomery, Alabama, VA Regional Office 
(RO), which is now the agency of original jurisdiction in the 
present appeal.

The Veteran testified before the undersigned at a December 
2006 Travel Board hearing at the RO.  At that time the 
Veteran testified in part indicating that his previous VA 
examinations were inadequate.  Subsequently, in December 2007 
the Board remanded the case to the RO for further development 
including for VA examination, which was performed in February 
2009. 

The report of the February 2009 VA examination indicates that 
the Veteran presently had symptoms including weakness of the 
hand with elevation of the joint, and numbness in the 4th and 
5th digits on the right if resting on the right side.  The 
Board determines that this medical evidence of record thereby 
raises an inferred claim either for service connection for 
the noted hand/fingers symptomatology as secondary to the 
service-connected right shoulder disability; or, possibly for 
a rating increase with respect to the service-connected 
incisional scar of the right shoulder, which is separately 
rated at a noncompensable rate under the hyphenated 
Diagnostic Code 7805-8516.  Diagnostic Code 8516 reflects a 
residual neurological condition of paralysis of the ulnar 
nerve.  The inferred claim is referred to the RO for 
appropriate action.
 

FINDING OF FACT

The veteran's degenerative joint disease, chronic tendonitis 
of the right shoulder, status post surgical reconstruction, 
is manifested by residual pain and limitation of motion of 
the right shoulder; and is not manifested by: limitation of 
motion of the arm to midway between his side and shoulder 
level; ankylosis; malunion; or recurrent dislocation.

CONCLUSION OF LAW

The schedular criteria for an initial evaluation in excess of 
20 percent for degenerative joint disease, chronic tendonitis 
of the right shoulder, status post surgical reconstruction, 
have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5200-
5203 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2008).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

Despite the fact that notification to the veteran may not 
have met all of the requirements of the VCAA and related case 
law, including Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), the Board finds that the matter decided below may be 
addressed at this time, without further remand, because any 
errors in notice are not prejudicial, and because the veteran 
has been provided all the information necessary to allow a 
reasonable person to substantiate the claim.  

VA notified the veteran of the information and evidence 
needed to substantiate and complete a claim by way of letters 
in January 2004, January 2005, January 2008, and March 2009, 
as well as in the statement of the case and a supplemental 
statement of the case in February 2009.  These documents 
provided notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain.  The statement of the case informed the 
veteran of the specific rating criteria which would provide a 
basis for increased ratings regarding his service-connected 
disorder on appeal.  

The RO has provided adequate notice of how effective dates 
are assigned.  The claim was subsequently readjudicated most 
recently in the February 2009 supplemental statement of the 
case.  While the appellant may not have received full notice 
prior to the initial decision, after pertinent notice was 
provided the claimant was afforded a meaningful opportunity 
to participate in the adjudication of the claims.

The claimant was provided the opportunity to present 
pertinent evidence.  The record contains records of medical 
treatment received for spine conditions and the reports of 
examinations, including VA examinations as recently as 
February 2007.  In sum, there is no evidence of any VA error 
in notifying or assisting the appellant that reasonably 
affects the fairness of this adjudication.

VA has fulfilled its duty to assist the claimant by obtaining 
identified and available evidence needed to substantiate the 
claim, and, as warranted by law, by affording VA examinations 
as discussed below.  There is no indication that any 
additional evidence remains outstanding.
 
II.  Legal Criteria for Analysis

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which are based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Proper 
evaluation of service-connected disabilities requires review 
of the entire medical history regarding the disability.  38 
C.F.R. §§ 4.1, 4.2 (2008).  

If there is a question that arises as to which evaluation to 
apply, the higher evaluation is for application if the 
disability more closely approximates the criteria for that 
rating; otherwise, the lower rating is for assignment.  38 
C.F.R. § 4.7 (2008).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2008).

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibility constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required. Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion. 
Many factors are to be considered in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology, which produces 
disability, warrants the minimum compensation.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.40, 4.45, 4.59 (2008); DeLuca v. Brown, 8 
Vet. App. 202 (1995).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  In cases such as 
this in which the veteran has appealed the initial rating 
assigned after service connection is established, the Board 
must consider the initial rating, and, if indicated, the 
propriety of a staged rating from the initial effective date 
forward. See Fenderson v. West, 12 Vet. App. 119, 126-7 
(1999). See also Hart v. Mansfield, No. 05-2424 (U.S. Vet. 
App. Nov. 19, 2007) (finding staged ratings appropriate also 
in cases where the appeal was not as to the initial rating 
assigned after service connection is established).
  
The veteran's statements describing the symptoms of his 
service-connected disorder are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2008); see also Esteban v. Brown, 6 Vet. App. 
259, 261 (1994).  However, the evaluation of the same 
disability under various diagnoses is to be avoided.  See 38 
C.F.R. § 4.14 (2008); Fanning v. Brown, 4 Vet. App. 225 
(1993).   

38 C.F.R. § 4.71a, Diagnostic Code 5010 provides that 
arthritis due to trauma that is verified by X-ray findings is 
to be rated as degenerative arthritis.  Under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003, if limitation of motion of the 
specific joint or joints involved is compensable under the 
appropriate diagnostic codes, degenerative arthritis that is 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved. 

The RO has evaluated the appealed disability under rating 
criteria for evaluating the musculoskeletal system found at 
38 C.F.R. § 4.71a (2008).  Specifically, under 38 C.F.R. 
§ 4.71a, the RO assigned the service-connected degenerative 
joint disease, chronic tendonitis of the right shoulder, 
status post surgical reconstruction a 20 percent disability 
rating under Diagnostic Code 5201.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201 (2008).  

Normal ranges of motion of the shoulder are flexion (forward 
elevation) from 0 degrees to 180 degrees, abduction from 0 
degrees to 180 degrees, external rotation from 0 degrees to 
90 degrees, and internal rotation from 0 degrees to 90 
degrees.  38 C.F.R. § 4.71, Plate I.

The record reflects that the veteran's right arm is his major 
upper extremity.  Diagnostic Code 5201 provides that 
limitation of motion of the arm at the shoulder level is 
rated 20 percent for the major shoulder; limitation of motion 
of the arm midway between the side and shoulder level is 
rated as 30 percent for the major shoulder; and limitation of 
motion of the arm to 25 degrees from the side is rated as 40 
percent for the major shoulder.  38 C.F.R. § 4.71a. 

The degenerative joint disease, chronic tendonitis of the 
right shoulder, status post surgical reconstruction may also 
be evaluated under other diagnostic criteria for rating "the 
shoulder and arm."  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5200, 5202, and 5203 (2008). 

The right shoulder is service connected for incisional scar 
of the right shoulder, which is separately rated at a 
noncompensable level under hyphenated  Diagnostic Code 7805-
8516.  The hyphenated code reflects that the service-
connected disability is a scar rated on limitation of 
function of the affected part, with a residual condition of 
paralysis of the ulnar nerve.  The service-connected 
symptomatology associated with this disability is not on 
appeal. 

III.  Factual Background

The claims file contains service treatment records, and 
reports of VA examinations, in June 2004, July 2005, and 
February 2009.  

The June 2004 VA examination report shows that the Veteran 
reported a history of surgery-right shoulder reconstruction 
in 1998- due to having had multiple anterior dislocations.  
After that he had no recurrent dislocations, and only had 
pain with certain movements of the shoulder.  He reported 
having some limitation of movement, with pain at the limit of 
the range.  He treats the pain or discomfort with Motrin.  
The Veteran denied having flare-ups, or episodes of 
dislocation or recurrent subluxation since the surgery.  He 
used no assistive devices.  He denied having had inflammatory 
arthritis.  He reported that the right shoulder condition had 
no effect on his occupation, and was not limited in 
activities around his home.

On examination, the right shoulder visually appeared normal, 
with no difference compared to the left one.  There was no 
tenderness on palpation of the shoulder.  On passive movement 
there was no crepitation; the Veteran could feel some 
popping, but the examiner did not feel any abnormality.

On right shoulder range of motion study, forward flexion was 
from zero to 90 degrees; with problems and discomfort going 
above that.  He could get slowly up to 145 degrees.  
Abduction was from zero to 90 degrees; and went above that 
slowly with some discomfort/pain to 110 degrees.  Internal 
rotation was from zero to 70 degrees; and external rotation 
was from zero to 90 degrees.  The left shoulder examined 
normally with normal range of motion and no tenderness.  

The examiner estimated right shoulder strength to be 4/5.  
The Veteran could do repetitive movements with the right arm; 
including repetitive forward flexion with two pound weight.  
The report contains a diagnosis of status reconstructive 
surgery, right shoulder for repeated dislocations with 
residuals (limited motion).

The report of a June 2005 VA examination shows that the 
Veteran reported complaints of right shoulder pain at the 
anterior aspect of the shoulder, and some stiffness.  He 
reported having had flare-up of pain on heavy lifting or 
throwing.  He reported he did not have any episode of 
dislocation or subluxation.  He reported that he had not 
missed any days of work and was able to perform his job, and 
was able to perform daily activities; but he avoids 
activities of certain sports such as golf that he used to do.  

On examination the Veteran was well developed.  On range of 
motion study of the right shoulder, forward flexion was from 
zero to 170 degrees.  Abduction was from zero to 110 degrees.  
Internal rotation was from zero to 75 degrees; and external 
rotation was from zero to 45 degrees.  The Veteran was unable 
to go beyond these ranges due to pain and residuals of the 
reconstruction surgery.  

Examination findings included that the right shoulder 
manifested tenderness at the anterior aspect; but no 
effusion, erythematous change, muscle atrophy, instability, 
or crepitation.  Repetitive use did not result in fatigue, 
incoordination, lack of endurance, or additional loss of 
motion by pain; and there was no evidence of inflammatory 
arthritis.  

The report concludes with a diagnosis of internal derangement 
of the right shoulder with labral tear and capsular stripping 
of the glenoid, from multiple anterior dislocations, status 
post reconstruction surgery for the right shoulder in 1998, 
with residual pain and limitation of motion of the right 
shoulder.

The report of a February 2009 VA examination shows a history 
indicating that the Veteran presently had reduced range of 
motion and constant pain and weakness of the joint and hand 
with elevation of the joint.  The report contains a summary 
of joint symptoms, which shows that there was no deformity, 
giving way, instability, incoordination, episodes of 
dislocation or subluxation or locking, effusions, or symptoms 
of inflammation. There was stiffness, weakness, decreased 
speed of joint motion, and numbness of the 4th and 5th digits.  
There were also moderate to severe flare-ups of weekly 
frequency that would last hours. 

The examiner noted that there was no evidence of 
constitutional symptoms of arthritis or incapacitating 
episodes of arthritis.  There was no loss of bone, recurrent 
dislocation, or inflammatory arthritis.  The report indicated 
that there was no weight bearing joint affected and no other 
evidence of abnormal weight bearing.  The summary of joint 
findings included that the examiner found bony joint 
enlargement, tenderness, weakness, and guarding of movement.  

On range of motion study of the right shoulder, there was 
objective evidence of pain on active motion of the shoulder.  
Forward flexion was from zero to 160 degrees.   Abduction was 
from zero to 160 degrees.  Internal rotation was from zero to 
45 degrees; and external rotation was from zero to 70 
degrees.  There was pain after repetitive motion; there was 
no additional limitation of motion after three repetitions.  
There was no ankylosis.  

X-ray examination findings included that the glenohumeral 
relationship was normal.  The findings show there was 
degenerative joint disease, and chondrocalcinosis.  After 
examination, the report contains a diagnosis of degenerative 
joint disease, chronic tendonitis of the right shoulder 
status post surgical reconstruction.  

The examiner indicated that the Veteran had lost no time from 
work due to the right shoulder disability in the last year.  
The examiner stated that the impact of the disability on 
occupational activities included problems with lifting and 
carrying, and difficulty reaching.  The condition also caused 
mild to moderate problems with usual daily activities.   



IV.  Analysis

The service-connected degenerative joint disease, chronic 
tendonitis of the right shoulder, status post surgical 
reconstruction, is currently evaluated as 20 percent 
disabling, under Diagnostic Code 5201.  That code provides 
that limitation of motion of the arm at the shoulder level is 
rated 20 percent for the major shoulder; or if limitation of 
motion of the arm is to midway between the side and shoulder 
level, then a 30 percent rating is warranted.  38 C.F.R. § 
4.71a, Diagnostic Code 5201.  

As reflected in the medical evidence contained in the VA 
examination reports above, the Veteran's right shoulder 
disability is not shown to manifest a limitation of motion 
approaching that productive of being midway between the side 
and shoulder level, such that he would be entitled to an 
increase under Diagnostic Code 5201.  The reports' range of 
motion findings for abduction show that at worst, the Veteran 
is able to abduct to 90 degrees without pain, and to 110 with 
discomfort.  This is well beyond the approximate 45 degrees 
implied by the diagnostic criteria of  motion being limited 
to a point midway between the side (zero degree) and shoulder 
level (90 degrees). 

The Board has considered other diagnostic criteria for 
evaluating conditions of the shoulder and arm that provide 
for disability ratings in excess of the current 20 percent.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5200 and 5202.  There 
is no competent evidence, however, that the service-connected 
right shoulder disability manifests ankylosis, or impairment 
of the humerus involving recurrent dislocation or malunion 
with marked deformity, so as to warrant an initial disability 
rating in excess of 20 percent for any relevant period.  Id.

In summary, the Board does not find, that a higher initial 
rating is warranted for the degenerative joint disease, 
chronic tendonitis of the right shoulder, status post 
surgical reconstruction, under any relevant diagnostic 
criteria for any period during which service connection is in 
effect.  

Also, there is no medical and/or factual basis upon which to 
conclude that there is functional loss due to pain associated 
with the right shoulder that is sufficient to warrant any 
additional rating for the service-connected disability.  See 
38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  

As reflected by the VA examination reports discussed above, 
generally, the evidence does not show that flare-ups or 
repetitive motion of the shoulder result in fatigue, 
incoordination, lack of endurance, or additional loss of 
motion.
There is no competent evidence that, in consideration of 
these DeLuca factors, the service-connected right shoulder 
disability comes close to approximating the criteria 
requisite for the next higher rating under relevant 
diagnostic codes.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5200 and 5201.  There is no evidence that consideration of 
DeLuca factors result in a condition productive of ankylosis, 
or of limitation of motion of the arm to a point midway 
between the side and shoulder level.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for an initial disability rating in excess of 20 percent for 
degenerative joint disease, chronic tendonitis of the right 
shoulder, status post surgical reconstruction at any time.  
Given the nature of the veteran's service-connected right 
shoulder disability as described above, there is no basis 
under any of the relevant diagnostic codes for awarding an 
evaluation higher than the 20 percent rating initially 
assigned on the grant of service connection.  Should the 
veteran's disability picture change in the future, he may be 
assigned a higher evaluation.  See 38 C.F.R. § 4.1 (2008).  
At present, however, there is no basis for a higher 
evaluation.

Because the Board finds that the preponderance of the 
evidence establishes that the veteran's service-connected 
right shoulder disability does not meet the criteria for a 
rating greater than that currently assigned, a higher rating 
is not warranted, and the reasonable doubt doctrine is not 
for application.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

The Board has based its decision in this case upon the 
applicable provisions of VA's Schedule for Rating 
Disabilities.  Although the evidence shows significant 
limitation of motion of the right shoulder due to the 
service-connected disability, there is no evidence that the 
nature and severity of these symptoms are beyond what is 
contemplated by the applicable criteria.  

The veteran has submitted no evidence showing that his 
service-connected right shoulder disability has markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluation; and 
there is also no indication that the disorder has 
necessitated frequent periods of hospitalization.  Basically, 
he has not lost time at work and there has been no 
hospitalization during the relevant time period.  Based on 
the foregoing, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1), which concern the assignment of extra-
schedular evaluations in "exceptional" cases.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).
 

ORDER

Entitlement to a schedular rating in excess of 20 percent for 
degenerative joint disease, chronic tendonitis of the right 
shoulder, status post surgical reconstruction, is denied.  



____________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


